[img1.jpg]


 

BMB MUNAI, INC.

RESTRICTED STOCK AGREEMENT

 

This Agreement, dated as of July 17, 2008 (“Grant Date”) by and between BMB
Munai, Inc. a Nevada Corporation (the “Employer”), and _____________ (the
“Grantee”), is entered into as follows:

 

RECITALS

 

The Board of Directors of BMB Munai, Inc., a Nevada Corporation, has determined
that the Grantee be granted shares of the Employer’s ($0.001 par value Common
Stock) (“Stock”) subject to restrictions stated below;

 

AGREEMENT

 

The parties, intending to be legally bound, agree as follows:

 

 

1.

GRANT OF STOCK

 

The Grantee is hereby granted, effective on the Grant Date and subject to the
terms and conditions of this Agreement, _________ shares of Restricted stock,
said number of shares being determined at market value on the Grant Date.

 

 

2.

ISSUANCE OF STOCK

 

As soon as practicable, the Employer shall cause the shares of Restricted Stock
to be issued in the Grantee’s name. The Restricted Stock shall be held in the
custody of the Employer or its designee for the Grantee’s account. The
Restricted Stock shall be subject to the restrictions described herein. The
Restricted Stock shall bear appropriate legends with respect to the restrictions
described herein.

 

 

3.

VESTING

 

The interest of the Grantee in the Stock shall on the one-year anniversary of
the Grant Date.

 

--------------------------------------------------------------------------------

 

4.

RESTRICTIONS

 

(a) No portion of the Restricted Stock or rights granted hereunder may be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of by the
Grantee until such portion of the Restricted Stock becomes vested in accordance
with Section 3 of this Agreement. The period of time between the date hereof and
the date all Restricted Stock becomes vested is referred to herein as the
“Restriction Period.”

 

(b) If the Grantee’s employment with the Employer is terminated, the balance of
any restricted stock subject to the provisions of this Agreement, which has not
vested pursuant to Section 3 above at the time of the Grantee’s termination of
employment shall be forfeited and ownership transferred back to the Employer.

 

 

5.

GRANTEE SHAREHOLDER RIGHTS

 

During the Restriction Period, the Grantee shall have all the rights of a
shareholder with respect to the Restricted Stock except the right to transfer
the Restricted Stock, as set forth in Section 4 of this Agreement. Accordingly,
the Grantee shall have the right to vote the Restricted Stock and to receive any
cash dividends paid to or made with respect to the Restricted Stock, provided,
however, that dividends paid, if any, with respect to that Restricted Stock
which has not vested at the time of the dividend payment shall be held in the
custody of the Employer and shall be subject to the same restrictions that apply
to the corresponding Restricted Stock.

 

 

6.

CHANGES IN STOCK

 

(a) In the event of any stock dividend, stock split, capital reorganization or
reclassification of the Stock of the Employer, the Grantee in his capacity as
owner of the unvested shares of Restricted Stock which have been awarded to him
(the “Prior Stock”) shall be entitled to as many new or additional or different
shares, securities or assets, equal to the amount of new or additional or
different shares, securities or assets, as if the Prior Stock had been fully
vested Stock, such new or additional or different shares, securities, assets
shall thereupon be considered to be unvested Restricted Stock and shall be
subject to all of the conditions and restrictions which were applicable to the
Prior Stock pursuant to this Agreement.

 

(b) In the event of any consolidation or merger of the Employer or any of its
subsidiaries with another person, or any acquisition of the Employer or any of
its subsidiaries by any person or group of persons, acting in concert, equal to
thirty percent (30%) or more of the outstanding stock of the Employer or any of
its subsidiaries, or the sale of all or substantially all of the assets of the
Employer or any of its subsidiaries, hereinafter referred to as an
“Extraordinary Event,” any unvested Restricted Stock subject to this Restricted
Stock Agreement shall be deemed to be fully vested one day prior to the
effective date of the Extraordinary Event. The Board of Directors shall
determine conclusively whether or not an Extraordinary Event has occurred and
the Grantee agrees to be bound by the determination of the Board of Directors
for all purposes.

 

--------------------------------------------------------------------------------

 

 

7.

TAXES

 

The Grantee shall be liable for any and all taxes, including withholding taxes,
arising out of this grant or the vesting of Restricted Stock hereunder. The
Grantee may elect to satisfy such withholding tax obligation by having the
Employer retrain Restricted Stock having a fair market value equal to the
Employer’s minimum withholding obligation.

 

 

8.

MISCELLANEOUS

 

(a) The Employer shall not be required (i) to transfer on its books any shares
of Restricted Stock which shall have been sold or transferred in violation of
any of the provisions set forth in this Agreement, or (ii) to treat as owner of
such shares or to accord the right to vote as such owner or to pay dividends to
any transferee to whom such shares shall have been so transferred.

 

(b) The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.

 

(c) Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Grantee at his address
then on file with the Employer.

 

(d) This Agreement shall not be construed so as to grant the Grantee any right
to remain in the employ of the Employer.

 

(e) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date above first written above.

 

EMPLOYER: BMB Munai, Inc.

 

 

By:________________________________________________

Boris Cherdabayev, Chairman of the Board

 

GRANTEE:

 

____________________________________________________

____________________________________

 

 